DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Species II (claims 1-26) in the reply filed on 02/15/2022 is acknowledged.  Applicant’s argument(s) has been considered and it is found persuasive, thus the previous requirement for restriction/election mailed on 12/15/2021 is hereby withdrawn, accordingly claims 1-26 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-14, 16, and 19-26,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GANESAN et al. (U.S 2021/0028116 A1).
As to claim 1, GANESAN et al. disclose in Fig. 1A a package comprising: a substrate (“package substrate” 105) comprising a plurality of interconnects {“embedded multi-die interconnect bridge (EMIB)” 115, “via” 117 & “bumps” 119} (Fig. 1A, para. [0028]-[0029], [0032]); an integrated device (“die” 120) coupled to the substrate (“package substrate” 105) (Fig. 1A, para. [0028]-[0030]); and an interconnect integrated device (“routing patch” 130) coupled to a surface (top surface) of the substrate (“package substrate” 105) (Fig. 1A, para. [0030]), wherein the integrated device (“die” 120), the interconnect integrated device (“routing patch” 130) and the substrate (“package substrate” 105) are configured to provide an electrical path (“signal path” 181) for an electrical signal of the integrated device (“die” 120), that extends through at least the substrate (“package substrate” 105), then through the interconnect integrated device (“routing patch” 130) and back through the substrate (“package substrate” 105) (Fig. 1A, para.[0029]-[0031], [0039]).
As to claim 2, as applied to claim 1 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the plurality of interconnects {“embedded multi-die interconnect bridge (EMIB)” 115, “via” 117 & “bumps” 119} of the substrate (105) comprises a first minimum pitch, and wherein the interconnect integrated device (“routing patch” 130) comprises a plurality of interconnects (comprising “trace” 164 & “bumps” 114B)/ (“metal layers”, para. [0030]) having a second minimum pitch that is less than the first minimum pitch (see Fig. 1A, para. [0028], [0030]-[0032]).
As to claim 3, as applied to claim 1 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the interconnect integrated device (“routing patch” 130) comprises a die substrate (a body of 130), at least one dielectric layer (“dielectric layers”, para. [0030]) and a plurality of interconnects (comprising “trace” 164 & “bumps” 114B)/(“metal layers”, para. [0030]) (Fig. 1A, para. [0030]).
As to claim 5, as applied to claim 1 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the interconnect integrated device (“routing patch” 130) includes a die that is free of a transistor (Fig. 1A, para. [0030], [0033]-[0036]).
As to claim 8, as applied to claim 1 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the integrated device (“die” 120) and the interconnect integrated device (“routing patch” 130) are coupled to a first surface (top surface) of the substrate (“package substrate” 105) (Fig. 1A, para. [0028], [0029]). 
As to claim 9, as applied to claim 1 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the substrate (“package substrate” 105) includes a first surface (bottom surface) and a second surface (top surface), and wherein the integrated device (“die” 120) and the interconnect integrated device (“routing patch” 130) are coupled to the second surface (top surface) of the substrate (“package substrate” 105) (Fig. 1A). 
As to claim 10, as applied to claim 1 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the integrated device (“die” 120), the interconnect integrated device (“routing patch” 130) and the substrate (“package substrate” 105) are configured to provide the electrical path for the electrical signal of the integrated device (“die” 120), that (i) enters through a front side of the interconnect integrated device (“routing patch” 130), (ii) travels through at least one interconnect (“trace” 164) in the interconnect integrated device (“routing patch” 130), and (iii) exits through the front side of the interconnect integrated device (“routing patch” 130) (Fig. 1A, para. [0029], [0031], [0039]).   
As to claim 11, as applied to claim 1 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the package (Fig. 1A) is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer (“computing device” 500, Fig. 5, para. [0021], [0055]), a wearable device, a laptop computer, a server (“a component of a server”, Fig. 4, para. [0052]), an internet of things (IoT) device, and a device in an automotive vehicle.
As to claim 12, GANESAN et al. disclose in Fig. 1A  an apparatus comprising: a substrate (“package substrate” 105) comprising a plurality of interconnects {“embedded multi-die interconnect bridge (EMIB)” 115, “via” 117 & “bumps” 119} (Fig. 1A, para. [0028]-[0029], [0032]); an integrated device (“die” 120) coupled to the substrate (“package substrate” 105) (Fig. 1A, para. [0028]-[0030]); and means for integrated device interconnection (“routing patch” 130) coupled to a surface (top surface) of the substrate (“package substrate” 105) (Fig. 1A, para. [0030]), wherein the integrated device (“die” 120), the means for integrated device interconnection (“routing patch” 130) and the substrate (“package substrate” 105) are configured to provide an electrical path (“signal path” 181) for an electrical signal of the integrated device (“die” 120), that extends through at least the substrate (“package substrate” 105), then through the means for integrated device interconnection (“routing patch” 130) and back through the substrate (“package substrate” 105) (Fig. 1A, para.[0029]-[0031], [0039]). 
As to claim 13, as applied to claim 12 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the plurality of interconnects {“embedded multi-die interconnect bridge (EMIB)” 115, “via” 117 & “bumps” 119} of the substrate (105) comprises a first minimum pitch, and wherein the means for integrated device interconnection (“routing patch” 130) comprises a plurality of interconnects (comprising “trace” 164 & “bumps” 114B)/ (“metal layers”, para. [0030]) having a second minimum pitch that is less than the first minimum pitch (see Fig. 1A, para. [0028], [0030]-[0032]).
As to claim 14, as applied to claim 12 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the means for integrated device interconnection (“routing patch” 130) comprises a die substrate (a body of 130), at least one dielectric layer (“dielectric layers”, para. [0030]) and a plurality of interconnects (comprising “trace” 164 & “bumps” 114B)/(“metal layers”, para. [0030]) (Fig. 1A, para. [0030]).
As to claim 16, as applied to claim 12 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the means for integrated device (“routing patch” 130) includes a die that is free of a transistor (Fig. 1A, para. [0030], [0033]-[0036]).
As to claim 19, as applied to claim 12 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the integrated device (“die” 120) and the means for integrated device interconnection (“routing patch” 130) are coupled to a first surface (top surface) of the substrate (“package substrate” 105) (Fig. 1A, para. [0028], [0029]). 
As to claim 20, as applied to claim 12 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the integrated device (“die” 120) and the means for integrated device interconnection (“routing patch” 130) are coupled to a second surface (top surface) of the substrate (“package substrate” 105) (Fig. 1A). 
As to claim 21, as applied to claim 12 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the integrated device (“die” 120), the means for integrated device interconnection (“routing patch” 130) and the substrate (“package substrate” 105) are configured to provide the electrical path for the electrical signal that (i) enters through a front side of the means for integrated device interconnection (“routing patch” 130), (ii) travels through at least one interconnect (“trace” 164) in the means for integrated device interconnection (“routing patch” 130), and (iii) exits through the front side of the means for integrated device interconnection (“routing patch” 130) (Fig. 1A, para. [0029], [0031], [0039]).
As to claim 22, as applied to claim 12 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the apparatus (Fig. 1A) is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer (“computing device” 500, Fig. 5, para. [0021], [0055]), a wearable device, a laptop computer, a server (“a component of a server”, Fig. 4, para. [0052]), an internet of things (IoT) device, and a device in an automotive vehicle.
As to claim 23, GANESAN et al. disclose in Fig. 1A a package and a corresponding method for fabricating a package, comprising: providing a substrate (“package substrate” 105) comprising a plurality of interconnects {“embedded multi-die interconnect bridge (EMIB)” 115, “via” 117 & “bumps” 119} (Fig. 1A, para. [0028]-[0029], [0032]); coupling an integrated device (“die” 120) to the substrate (“package substrate” 105) (Fig. 1A, para. [0028]-[0030]); and coupling an interconnect integrated device (“routing patch” 130) to a surface (top surface) of the substrate (“package substrate” 105) (Fig. 1A, para. [0030]), wherein the integrated device (“die” 120), the interconnect integrated device (“routing patch” 130) and the substrate (“package substrate” 105) are configured to provide an electrical path (“signal path” 181) for an electrical signal of the integrated device (“die” 120), that travels through at least the substrate (“package substrate” 105), then through the interconnect integrated device (“routing patch” 130) and back through the substrate (“package substrate” 105) (Fig. 1A, para.[0029]-[0031], [0039]).
As to claim 24, as applied to claim 23 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the plurality of interconnects {“embedded multi-die interconnect bridge (EMIB)” 115, “via” 117 & “bumps” 119} of the substrate (105) comprises a first minimum pitch, and wherein the interconnect integrated device (“routing patch” 130) comprises a plurality of interconnects (comprising “trace” 164 & “bumps” 114B)/ (“metal layers”, para. [0030]) having a second minimum pitch that is less than the first minimum pitch (see Fig. 1A, para. [0028], [0030]-[0032]).
As to claim 25, as applied to claim 23 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the interconnect integrated device (“routing patch” 130) comprises a die substrate (a body of 130), at least one dielectric layer (“dielectric layers”, para. [0030]) and a plurality of interconnects (comprising “trace” 164 & “bumps” 114B)/(“metal layers”, para. [0030]) (Fig. 1A, para. [0030]).
As to claim 26, as applied to claim 23 above, GANESAN et al. disclose in Fig. 1A all claimed limitations including the limitation wherein the integrated device (“die” 120), the interconnect integrated device (“routing patch” 130), and the substrate (“package substrate” 105) are configured to provide the electrical path for the electrical signal of the integrated device (“die” 120), that (i) enters through a front side of the interconnect integrated device (“routing patch” 130), (ii) travels through at least one interconnect (“trace” 164) in the interconnect integrated device (“routing patch” 130), and (iii) exits through the front side of the interconnect integrated device (“routing patch” 130) (Fig. 1A, para. [0029], [0031], [0039]).   



Claim(s) 1, 3-4, 6-7, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PATIL et al. (U.S 2021/0272931 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, PATIL et al. disclose in Figs. 6-7 a package comprising: a substrate (202, Fig. 7) comprising a plurality of interconnects (222) (Figs. 7, para. [0025]-[0026]); an integrated device (206, Fig. 7) coupled to the substrate (202) (Fig. 7, para. [0025]-[0026]); and an interconnect integrated device (“interconnect structure ” 230) coupled to a surface (top surface) of the substrate (202) (Figs. 6-7, para. [0025]), wherein the integrated device (206, Figs. 6-7), the interconnect integrated device (“interconnect structure ” 230, Figs. 6-7) and the substrate (202) are configured to provide an electrical path (“electrical signal” 642, Figs. 6-7) for an electrical signal of the integrated device (206, Figs. 6-7), that extends through at least the substrate (202), then through the interconnect integrated device (“interconnect structure ” 230) and back through the substrate (202) (Figs. 6-7, para.[0059]). 
As to claim 3, as applied to claim 1 above, PATIL et al. disclose in Figs. 6-7 all claimed limitations including the limitation wherein the interconnect integrated device (“interconnect structure ” 230, Figs. 6-7) comprises a die substrate (a body of 230), at least one dielectric layer (a body of 230 or “dielectric layer 211” as indicated at Fig. 2, para. [0084]) and a plurality of interconnects (para. [0060]) (Figs. 2, 6-7, para. [0060], [0084]).
As to claims 4 and 15, as applied to claims 1, 3, 12 and 14 above, PATIL et al. disclose in Figs. 6-7 all claimed limitations including the limitation wherein the die substrate (body of 230, Figs. 2, 6-7) includes silicon (body of die substrate 230 can be made of a same material as that of carrier 800 or carrier 1000, which is made of “silicon”, because a die substrate 230 has the same shaded section/dots as that of carrier 800 or carrier 1000, Figs. 2, 6-7, 8A, 10A, para. [0071], [0115]), glass and/or quartz.
As to claim 6, as applied to claim 1 above, PATIL et al. disclose in Figs. 6-7 all claimed limitations including the package further comprising a second integrated device (“passive device” 706) coupled to the surface (top surface) of the substrate (202) (Fig. 7, para. [0140]), wherein the interconnect integrated device (“interconnect structure ” 230, Figs. 6-7) is located between the integrated device (206) and the second integrated device (“passive device” 706) (Fig. 7, para. [0140]).
As to claim 7, as applied to claims 1 and 6 above, PATIL et al. disclose in Figs. 6-7 all claimed limitations including the limitation wherein the integrated device (206), the interconnect integrated device (“interconnect structure ” 230, Figs. 6-7), the second integrated device (“passive device” 706, Fig. 7) and the substrate (202) are configured to provide the electrical path (as indicated at “electrical signal” 640, 642, 644 in Fig. 6) for the electrical signal between the integrated device (206) and the second integrated device (“passive device” 706, Fig. 7) (Figs. 6-7, para. [0058]-[0060]), that extends through at least the substrate (202), then through the interconnect integrated device (“interconnect structure ” 230, Figs. 6-7) and back through the substrate (202) (Fig. 6), and wherein the interconnect integrated device (“interconnect structure ” 230, Figs. 6-7) is configured as a bridge between the integrated device (206) and the second integrated device (“passive device” 706, Fig. 7), for at least the electrical signal (Fig. 6-7, para. [0058]-[0060]).    
As to claim 17, as applied to claim 1 above, PATIL et al. disclose in Figs. 6-7 all claimed limitations including the apparatus further comprising a second integrated device (“passive device” 706) coupled to the surface (top surface) of the substrate (202) (Fig. 7, para. [0140]), wherein the means for integrated device interconnection (“interconnect structure ” 230, Figs. 6-7) is located between the integrated device (206) and the second integrated device (“passive device” 706) (Fig. 7, para. [0140]).
As to claim 18, as applied to claims 12 and 17 above, PATIL et al. disclose in Figs. 6-7 all claimed limitations including the limitation wherein the integrated device (206), the means for integrated device interconnection (“interconnect structure ” 230, Figs. 6-7), the second integrated device (“passive device” 706, Fig. 7) and the substrate (202) are configured to provide the electrical path (as indicated at “electrical signal” 640, 642, 644 in Fig. 6) for the electrical signal between the integrated device (206) and the second integrated device (“passive device” 706, Fig. 7) (Figs. 6-7, para. [0058]-[0060]), that travels through at least the substrate (202), then through the means for integrated device interconnection (“interconnect structure ” 230, Figs. 6-7) and back through the substrate (202), and wherein the means for integrated device interconnection (“interconnect structure ” 230, Figs. 6-7) is configured as a bridge between the integrated device (206) and the second integrated device (“passive device” 706, Fig. 7), for at least the electrical path (as indicated at “electrical signal” 640, 642, 644 in Fig. 6) for the electrical signal (Fig. 6-7, para. [0058]-[0060]).   
	                             Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        May 19, 2022